EXHIBIT 10.1

ASTRO-MED INC.

SENIOR EXECUTIVE SHORT TERM INCENTIVE PLAN

Adopted March 27, 2015

 

1. Purpose and Objectives

The overall purpose of this Senior Executive Short Term Incentive Plan (“Plan”)
is to recognize and reward executives for their collective contributions to the
Company’s success. The Plan rewards Participants based on the achievement of
performance goals that are critical to the Company’s growth and profitability.

The objectives of the Plan are to:

(a) Recognize and reward achievement of the Company’s annual business goals;

(b) Motivate and reward superior performance;

(c) Provide a competitive total compensation package that enables the Company to
attract and retain talent needed to grow the Company; and

(d) Encourage teamwork and collaboration among the Company’s leadership and
across business groups.

 

2. Eligibility/Participants

(a) Subject to the provisions of the Plan, the Chief Executive Officer shall
recommend to the Committee selected Senior Executives to be eligible for
participation in the Plan. Selection of Senior Executives shall be approved on
an annual basis by the Committee and set forth in a resolution. Participant
eligibility for one Plan Year does not guarantee selection and eligibility for a
subsequent Plan Year.

(b) A Participant who is employed by the Company (and on the payroll) for the
full Plan Year is eligible for a full year’s Award. Participants who are
employees for at least six months but less than twelve months during a Plan Year
are entitled to 25% of the Award based upon the Target Award Percentage for such
Participant established by the Committee as provided under Section 3. Employees
with less than six (6) months of service during the Plan Year are not eligible
to participate in the Plan until the following year, unless the Committee
approves an exception.

(c) No Award will be earned or paid to an employee on leave of absence.

(d) Participants who terminate employment during the Plan Year (other than in
the case of death, Disability or Retirement as provided in Section 6 or as the
Committee may otherwise determine in its sole discretion) will not be eligible
to receive an Award with respect to such Plan Year, and the Bank Balance (as
defined in Section 6 below) of such Participant shall be forfeited immediately
upon such Termination.

(e) Employees who are participating in other Company incentive plans (e.g. Sales
Incentive Plan, etc.) are not eligible under this Plan without written approval
of the Committee.

 

2



--------------------------------------------------------------------------------

3. Performance Goals

(a) Awards are earned based on achieving or exceeding annual financial
objectives, established by the Committee. Annually, the Committee shall
establish in writing one or more performance goals which, when measured at the
end of the Plan Year, shall determine the amount of the Award to be earned and
paid to the Participant (“Performance Goals”). Unless otherwise determined by
the Committee for any Plan Year, the Performance Goals shall be (i) Consolidated
Net Sales (“Revenue”), (ii) Consolidated Operating Income (“OpInc”) and
(iii) Economic Value Added (“EVA”).

(b) The Committee shall determine annually the percentage of the Target Award
that shall be allocated to each Performance Goal (“Performance Goal Allocation
Percentage”). Unless otherwise determined by the Committee for any Plan Year,
the Performance Goal Allocation Percentages shall be as follows: Revenue (25%);
OpInc (55%); and EVA (20%).

 

4. Award Opportunity

(a) Performance with respect to Performance Goals will be evaluated against
target performance levels. Each Participant will have a Target Award, expressed
as a percentage of Base Salary (the “Target Award Percentage”), which the
Committee shall established annually for each Participant and which may vary as
to each Participant and from year to year for any Participant. For example, if a
Participant’s Target Award Percentage is 20% and the Participant’s Base Salary
is $150,000, then the Participant’s “Target Award” would be equal to $30,000.

(b) Performance of each specific Performance Goal shall be calculated
independently to determine the amount of the award for each Performance Goal
(each, an “Award Component”). The total Award under the Plan earned by any
Participant with respect to any Plan Year shall be equal to the sum of the
separate Award Components determined as provided in subparagraph (c) below.
Other than the limitations set forth in Section 5(d) below a Participant’s Award
is uncapped.

(c) Each Award Component shall be calculated using the following formula, which
includes an “Adjustment Factor” as set forth in subparagraph (d) below:

 

Award Component = Target Award multiplied by the Performance Goal Allocation
Percentage multiplied by the Performance Goal Adjustment Factor

(d) Each Award Component will be independently adjusted by an “Adjustment
Factor,” determined as follows:

(i) If the actual performance exceeds the Performance Goal for the Plan Year,
the Adjustment Factor for such Performance Goal will be 1 plus the percentage by
which actual performance exceeds the Performance Goal. For example, if actual
performance exceeds the Performance Goal by 4%, the Adjustment Factor for that
Award Component would be increased by 4% to 1.04.

(ii) If actual performance is less than the Performance Goal for the Plan Year,
the Adjustment Factor shall be 1 minus 10 percentage points for each percentage
point by which actual performance is less than the Performance Goal. For
example, if actual performance is 97% of the specific Performance Goal, then the
Adjustment Factor for that Award Component would be reduced by 30% to 0.70. No
Award shall be paid with respect to a specific Performance Goal if the actual
performance does not exceed 90% of such Performance Goal. Thus, if actual
performance does not exceed 90% of the Performance Goal, then the Award
Component for that Performance Goal will be zero.

 

3



--------------------------------------------------------------------------------

(e) Awards under the Plan are subject to the following limitations:

(i) All combined annual Awards under the Plan cannot exceed 15% of the Company’s
Consolidated Operating Income for the applicable Plan Year determined without
deduction for the combined Awards under the Plan for such Plan Year (the “Global
Limit”). To the extent Awards calculated under this Section 4 would exceed the
Global Limit, Awards for all Participants shall be reduced pro rata as necessary
to comply with the Global Limit.

(ii) In any Plan Year in which the EVA Performance Goal is less than $1 million,
the maximum Award to a Participant under the Plan for such Plan Year may not
exceed two (2) times the Participant’s Target Award.

(iii) The aggregate Awards earned must be fully accounted for when determining
whether a Performance Goal based upon Operating Income has been achieved (i.e.,
adequate reserves for Awards must be provided in the Operating Income reported
by the Company).

(iv) Subject to the exercise of the Committee’s discretion under Sections 9(c)
and 9(d) hereof, all Awards earned based on achieving Performance Goals based on
Operating Income shall be based on operating income from the Company’s normal
operating activities and exclude the financial results from unbudgeted mergers,
acquisitions, sales of assets, divestitures, etc.

 

5. Award Bank and Award Payouts

(a) All Awards under the Plan shall be credited to a Participant’s “Award Bank”
account, which shall be a book account maintained by the Company. The resultant
balance in the Participant’s account after crediting the Award for the Plan Year
(the “Bank Balance”) is then used to determine the Participant’s Payout Amount
for the Plan Year. The Bank Balance in excess of the Payout amount for any Plan
Year is not vested and shall remain subject to a risk of forfeiture. Awards
shall be credited to the Award Bank and any Payout Amounts may be paid only
after review and written approval by the Committee.

(b) Subject to the limitations in Section 4(e) hereof, the “Payout Amount” shall
be equal to the sum of (i) the lesser of (A) the Participant’s Award calculated
for the Plan Year in accordance with Section 4 or (B) the Participant’s Target
Award for the Plan Year plus (ii) 30% of the Participant’s Bank Balance (after
deduction of the amount paid or to be paid to the Participant under clause
(i) hereof).

 

4



--------------------------------------------------------------------------------

(c) A Participant’s Award (determined in accordance with Section 4) and Payout
Amount (determined in accordance with this Section 5) shall be calculated as
soon as the Company’s financial results are reported and performance against
Performance Goals can be measured and evaluated and the Payout Amount will be
paid to the Participant in cash as soon as the Company’s audited financial
statements for the Plan Year are issued but in no event later than the
April 15th following the end of the applicable Plan Year.

(d) Notwithstanding any other provisions hereof, in the event of a Participant’s
Disability, death or Retirement the amount to be paid to a Participant (or the
Participant’s estate) shall be determined under Section 6(a) or (b), as
applicable.

 

6. Termination of Employment.

Except as specifically provided otherwise in any employment agreement between
the Company and a Participant:

(a) If a Participant’s employment with the Company terminates due to the
Participant’s Disability, death or Retirement during a Plan Year, the
Participant’s Award for the Plan Year shall be prorated to the date of
Disability, death or Retirement and 100% of such prorated Award shall be paid to
the Participant (or the Participant’s estate) in accordance with Section 5(c)
above.

(b) If a Participant’s employment with the Company terminates due to the
Participant’s Disability, death or Retirement subsequent to the Plan Year but
prior to the payout date, the Participant’s (or the Participant’s estate, in the
case of death) Payout Amount shall be equal to 100% of the Award earned by the
Participant for such Plan Year, which shall be paid to the Participant (or the
Participant’s Estate) in accordance with Section 5(c) above.

(c) If a Participant’s employment with the Company terminates due to the
Participant’s Disability, death or Retirement, the Participant (or the
Participant’s estate, in the case of death) shall vest in full and be entitled
to receive the Participant’s Bank Balance in cash as soon as administratively
practicable but in no event later than the April 15th of the year following the
year in which the Disability, death or Retirement occurred.

(d) If the employment of a Participant with the Company is terminated for any
reason other than death, Disability or Retirement, then the Participant’s rights
with respect to the Participant’s Bank Balance as of the date of Termination
will be forfeited and neither the Participant nor the Participant’s heirs,
personal representatives, successors or assigns shall have any future rights
with respect to the Bank Balance.

 

7. Change in Control

Except as specifically provided otherwise in any employment agreement between
the Company and a Participant in the event of a Change in Control:

(a) For the Plan Year in which the Change in Control occurs, the Award for such
Plan Year shall be determined by performance measures through the last day of
the quarter immediately preceding the date of the Change in Control and shall be
prorated to the date of the Change in Control; and

(b) A Participant’s Bank Balance shall vest in full on the Change in Control and
become immediately payable in cash within 30 days following the Change in
Control.

 

5



--------------------------------------------------------------------------------

8. Effective Date

The Plan is effective for the fiscal year beginning February 1, 2015, and shall
remain in effect until such time as it shall be terminated by the Committee.

 

9. Plan Administration

(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority, in each case subject to, and
consistent with, the provisions of the Plan, to select Senior Executives to
become Participants, grant Awards, determine the annual Performance Goals, and
the amount and other terms and conditions of, and all other matters relating to,
Awards, construe and interpret the Plan and correct defects, supply omissions or
reconcile inconsistencies therein, and to make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Any determination by the Committee will be final and
binding on all Participants.

(b) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any executive officer, other officer or employee of
the Company or a subsidiary, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or employee of the Company or a subsidiary acting at
the direction or on behalf of the Committee shall not be personally liable for
any action or determination taken or made in good faith with respect to the
Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.

(c) Discretion. The Plan is designed to encourage focus on the Company’s annual
business plan goals while providing the flexibility and discretion needed to be
responsive to the Company’s business needs. The Committee shall have the right
to apply positive or negative discretion in determining the amount of any Award
as needed to reflect business environment and market conditions that may affect
the Company’s performance.

(d) Plan Changes or Discontinuance. The Committee is authorized to make
adjustments in the Performance Goals and Awards in recognition of unusual or
nonrecurring events (including, without limitation, acquisitions and
dispositions of businesses and assets) affecting the Company, any subsidiary or
any business unit, or the financial statements of the Company or any subsidiary,
or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any subsidiary
or business unit thereof, performance of comparable organizations, economic and
business conditions, personal performance of a Participant, and any other
circumstances deemed relevant. In addition, the Committee may add to, amend,
modify or discontinue any of the terms or conditions of the Plan or Performance
Goals at any time.

 

6



--------------------------------------------------------------------------------

10. Miscellaneous

(a) Nonassignability. No Award will be assignable or transferable (including
pursuant to a pledge or security interest) other than by will or by laws of
descent and distribution.

(b) Ethics. The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including Termination of employment. In addition, any incentive compensation as
provided by the Plan to which the Participant would otherwise be entitled will
be revoked. Participants who have willfully engaged in any activity injurious to
the Company will, upon Termination of employment, death, or Retirement, be
obligated to repay any Award earned during the Performance Period in which the
wrongful conduct occurred.

(c) Taxes. The Company and any subsidiary is authorized to withhold from any
Award, or any payroll or other payment to a Participant, amounts of withholding
and other taxes due or potentially payable in connection with any Award, and to
take such other action as the Committee may deem advisable to enable the Company
and Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award.

(d) Non-Uniform Determinations. The Committee’s determinations under the Plan
need not be uniform and may be made selectively among persons who receive, or
are eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated. Without limiting the generality of the foregoing, the
Committee will be entitled, among other things, to make non-uniform and
selective determinations and to establish non-uniform and selective target
Awards.

(e) Other Payments or Awards. Nothing contained in the Plan will be deemed in
any way to limit or restrict the Company, the Board or the Committee from making
any award or payment to any person under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.

(f) Unfunded Plan. This is an unfunded Plan. No provision of the Plan will
require the Company, for the purpose of satisfying any obligations under the
Plan, to purchase assets or place any assets in a trust or other entity to which
contributions are made or otherwise to segregate any assets, nor will the
Company maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for such
purposes. Participants will have no rights under the Plan other than as
unsecured general creditors of the Company, except that insofar as they may have
become entitled to payment of additional compensation by performance of
services, they will have the same rights as other employees under generally
applicable law.

(g) Rights of Employees. Nothing contained in the Plan will confer upon any
employee or Participant any right to continue in the employ or other service of
the Company or constitute any contract or limit in any way the right of the
Company to discharge any employee or Participant at any time for any reason.

(h) Governing Law. The Plan and the Awards hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with the laws of the State
of Rhode Island.

 

7



--------------------------------------------------------------------------------

(i) Invalidity. Each provision in the Plan is severable, and if any provision is
held to be invalid, illegal, or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not, in any way, be affected or
impaired thereby.

(j) Section Headings. The section headings contained herein are for the purposes
of convenience only, and in the event of any conflict, the text of the Plan,
rather than the section headings, will control.

(k) Code Section 409A. It is the intent of the Company that Awards under the
STIP will fall within the short-term deferral exception to Section 409A of the
Internal Revenue Code (“Code”) provided at Treasury Regulations,
Section 1.409A-1(b)(4). This Agreement shall be interpreted consistently with
this intent. However, to the extent that any Award is determined to constitute
“nonqualified deferred compensation” within the meaning of Code Section 409A (a
“409A Award”), the Award shall be subject to such additional rules and
requirements as may be reasonably specified by the Committee in order to comply
with Section 409A. If any amount under a 409A Award is payable upon a
“separation from service” (within the meaning of Section 409A), to a Participant
who is then considered a “specified employee” (within the meaning Treas. Reg.,
Section 1.409A-1 (i)), then no such payment shall be made prior to the date that
is the earlier of (i) six months and one day after the Participant’s separation
from service, or (ii) the Participant’s death, but only to the extent such delay
is necessary to prevent such payment from being subject to additional tax
pursuant to Section 409A.

 

11. Definitions and Construction

(a) Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

“Award” means a cash incentive award made to a Participant under the Plan.

“Base Salary” means a Participant’s base salary as of the last day of the Plan
Year.

“Board” means the Board of Directors of the Company as it may be comprised from
time to time.

“Change in Control” shall mean the first to occur of:

(i) the acquisition of more than 50% of the beneficial ownership of the combined
voting securities of the Company by any person or group (as such terms are used
in Section 13(d) and 14(d) of the Exchange Act), other than the Company or its
subsidiaries or any employee benefit plan of the Company or any person who was
an officer or director of the Company on the effective date of the Plan;

(ii) consummation by the Company of a reorganization, merger or consolidation,
in each case, with respect to which all or substantially all of the individuals
and entities who were the beneficial owners of the voting securities of such
entity immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, securities representing more than 50% of the voting
power of then outstanding voting securities of the corporation resulting from
such a reorganization, merger or consolidation, provided that the forgoing shall
not apply if the transaction is structured as “merger of equals” and the Board
determines that a Change in Control has not occurred;

 

8



--------------------------------------------------------------------------------

(iii) the sale, exchange or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company
(on a consolidated basis) to a party which is not controlled by or under common
control with the Company; or

(iv) the date a majority of the members of the Company’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority if the members of the Company’s Board before the date of
such appointment or election;

provided, however, that notwithstanding the foregoing, with respect to any Award
that is determined to be “non-qualified deferred compensation” within the
meaning of Section 409A of the Code, an event shall not be considered to be a
Change in Control under the Plan for purposes of any payment in respect of such
Award unless such event is also a “change in ownership,” a “change in effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company within the meaning of Section 409A of the Code.

“Committee” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board. If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers,

“Company” means Astro-Med, Inc., a Rhode Island corporation, or any successor
company thereto.

“Disability” shall mean that the Participant meets one of the following
requirements: (i) the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, (ii) the Participant is, by reason
of any medically determinable physical or mental impairment that can be expected
to last for a period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering participants of the Company, or (iii) the Participant is
determined to be disabled by the Social Security Administration or in accordance
with a disability insurance program, provided that the definition of disability
applied under such disability insurance program complies with (i) or (ii) above.

“Economic Value Added” or “EVA” means Consolidated Net Operating Profit after
Taxes minus the product of Capital multiplied by the Cost of Capital, as
determined by the Committee in its sole discretion, where “Capital” means the
sum of all debt and equity capital, net of excess cash and after corrective
accounting adjustments.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, including rules thereunder and successor provisions and rules thereto.

“Participant” means any Senior Executive selected by the Committee to receive an
Award under the Plan.

 

9



--------------------------------------------------------------------------------

“Performance Goals” means criteria selected by the Committee pursuant to
Section 3(a) hereof to measure the Company’s financial performance and also,
when appropriate, the achievement of specified strategic goals and/or
operational objectives.

“Performance Goal Allocation Percentage” means the percentage of a Target Award
allocated to each Performance Goal by the Committee pursuant to Section 3(b)
hereof.

“Plan Year” shall mean the fiscal year beginning February 1st and ending
January 31st of the following calendar year.

“Retirement” shall mean the date that the Participant incurs a “separation from
service” within the meaning of Treasury Regulations, Section 1.409A-1(h)(1),
provided that the Participant has attained the age of sixty-five (65) years
prior to such separation from service.

“Senior Executive” shall mean the person who has been identified as an
“executive officer” of the Company in filings with the Securities and Exchange
Commission and any Vice President or Director Level Manager of the Company.

“Target Award Percentage” has the meaning set forth in Section 4(a) hereof.

“Termination” of employment means a “separation from service” as defined in
Treasury Regulations, Section 1.409A-1(h)(1).

(b) Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural, the plural shall include the singular and the masculine shall include
the feminine and neuter, as the context requires. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

 

10